 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
 8
 9
10    TAKIYA CHANDLER, GAL for minor K.D.                  Case No.: 2:17 cv-01291-TLN-EFB
      ,
11                                                         ORDER TO APPROVE MINOR’S
                                                           COMPROMISE
12                    Plaintiff,
              vs.
13
      AMTRAK AND DOES 1-10
14
                                                           Courtroom: 8
15                    Defendants.                          Presiding Judge: Troy L. Nunley
16
17
                                                  ORDER
18
     The Court having reviewed the declaration of Joel H. Siegal and supporting exhibits, finds good
19
     faith in the settlement agreement reached by Defendant and Plaintiff. The minor’s Guardian Ad
20
     Litem was present and agreed to the terms on the advice of counsel. Good cause has also been
21
     demonstrated in the distribution of the settlement funds, Joel Siegal presented copies of all
22   expenses and his percentage is set by statute. As such, the Court hereto orders that the settlement
23   draft of $7,500 be tendered to Plaintiff’s counsel and directed to Joel Siega, Attorney Client Trust
24   Account. Thereafter, Joel Siegal is directed to pay $3,225 FBO minor “KD” to Takiya Chandler.

25
     Dated: November 6, 2018
26
27
                                                   Troy L. Nunley
28
                                                   United States District Judge

                                                     -1-
     ORDER TO APPROVE MINOR’S COMPENSATION                                  Case No. 2:17 cv-01291-TLN-EFB
